DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 7, in line 8, delete “first potion” and insert “first portion”

Allowable Subject Matter
Claims 2-9, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, prior art does not disclose or suggest: “an extension member having a first portion and a second portion separated by a distance, the first portion having a first end surface mechanically coupled to the magnet and a second end surface, the first end surface and the second end surface of the first portion each having a perimeter defined by a first outer surface of the first portion, the first end surface of the first portion is closest to the magnet than any other surface of the first portion, the second portion having a first end surface mechanically coupled to the Hall Effect sensor and a second end surface adapted to be coupled to the second end surface 
Claim 9 is dependent on claim 7 and is therefore also allowed. 
Regarding claim 13, the claim was previously allowed and reasons for allowance are disclosed in prior office action dated 04/03/20. Claims 2-6, 8, 12, 14-20 are dependent on claim 13 and therefore were also allowed in the prior office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868